CONCURRING AND DISSENTING OPINION BY
FITZGERALD, J.:
I agree with the majority that the trial court erred in not imposing a fine, as required by the plain language of 18 Pa. C.S. § 5511(a)(1). However, I disagree with the majority’s conclusion that subsection 5511(a)(1) permits imprisonment for a cruelty to animals, misdemeanor of the second degree (“M-2”) conviction. Accordingly, I concur and dissent.
Subsection 5511(a)(1), which defines the conduct establishing an M-2 cruelty to animals offense, includes this sentencing provision:
Any person convicted of violating the provisions of this paragraph shall be sentenced to pay a fine of not less than $500.
18 Pa.C.S. § 5511(a)(1) (emphasis added). Subsection 5511(a)(2.1), which defines the conduct establishing a misdemeanor of the first degree (“M-l”) cruelty to animals offense, provides the following:1
Any person convicted of violating the provisions of this paragraph shall be sentenced to pay a fine of not less than $1,000 or to imprisonment for not more than two years, or both....
18 Pa.C.S. § 5511(a)(2.1)(ii) (emphasis added). While the M-l subsection explicitly provides for imprisonment, the M-2 subsection does not. Compare 18 Pa.C.S. § 5511(a)(1) with 18 Pa.C.S. § 5511(a)(2.1)(ii).
Based on Appellant’s argument and the trial court’s rationale, I discern the following legal questions: (1) whether the sentencing provisions of subsection 5511(a)(1) must be read in conjunction with (a)(2.1)(ii); if so, (2) whether the inclusion of imprisonment in (a)(2.1)(ii), together with the omission of imprisonment in (a)(1), should be interpreted to mean (a)(1) does not allow imprisonment; and (3) whether the general, default M-2 sentencing statute, 18 Pa.C.S. § 1104(2), applies to a 5511(a)(1) conviction. As the trial court noted, this is an issue of first impression.2 See Trial Ct. Op., 1/17/12, at 2.
I note:
Generally, the best indication of the General Assembly’s intent may be found in the plain language of the statute. In this regard, “it is not for the courts to *1289add, by interpretation, to a statute, a requirement which the legislature did not see fit to include.” Consequently, “[a]s a matter of statutory interpretation, although one is admonished to listen attentively to what a statute says[;] [o]ne must also listen attentively to what it does not say.”
See Commonwealth v. Wright, 609 Pa. 22, 48, 14 A.3d 798, 814 (Pa.2011) (citations omitted). A “court cannot, under its powers of construction, supply omissions in a statute, especially where it appears that the matter may have been intentionally omitted. It makes no difference that the omission resulted from inadvertence, or because the case in question was not foreseen or contemplated[.]” Commonwealth v. Shafer, 414 Pa. 613, 621, 202 A.2d 308, 312 (Pa.1964) (citation omitted).
Nevertheless, I also note that “it is axiomatic that in determining legislative intent, all sections of a statute must be read together and in conjunction with each other, and construed with reference to the entire statute.” E.D.B. v. Clair, 605 Pa. 73, 987 A.2d 681, 684 (2009) (citation omitted). “[Wjhile statutes generally should be construed liberally, penal statutes are always to be construed strictly, 1 Pa.C.S. § 1928(b)(1), and any ambiguity in a penal statute should be interpreted in favor of the defendant.” Commonwealth v. Shiffler, 583 Pa. 478, 879 A.2d 185, 189 (2005) (some citations omitted). “[I]n ascertaining legislative intent, courts may apply, inter alia, the following presumptions: that the legislature does not intend a result that is absurd, impossible of execution, or unreasonable; and that the legislature intends the entire statute to be effective and certain.” Id. at 189-90 (citing 1 Pa. C.S. § 1922(1), (2)).
I disagree with the majority’s reading of 5511(a)(1) in isolation, and I would read it in conjunction with (a)(2)(ii). While mindful that we cannot “supply omissions in a statute,” I also note that subsections of a statute shall be read together. Shafer, 202 A.2d at 312; E.D.B., 987 A.2d at 684. Because the M-2 and M-l sentencing provisions are set forth in the same subsection, 5511(a), I would interpret the omission of imprisonment for an M-2, when read in conjunction with the provision of imprisonment for an M-l, to mean that the legislature did not contemplate allowing imprisonment for an M-2. See 18 Pa. C.S. § 5511(a)(1), (a)(2.1)(ii).
Finally, I disagree with the majority that in the absence of imprisonment in subsection 5511(a)(1), the Crimes Code default sentencing provision for an M-2 applies. I would find that this leads to the following absurd result: that (1) for an M-1 cruelty to animals conviction, the legislature specified within the cruelty to animals statute a minimum fine and maximum imprisonment term, setting the latter to be lower than the default maximum in section 1104(1); and (2) for an M-2 conviction, specified a minimum fine but expected the courts to refer to section 1104(2) for the maximum term of imprisonment. See Shiffler, 879 A.2d at 189. Furthermore, under the majority’s reasoning, M-l and M-2 convictions of cruelty to animals carry the same maximum imprisonment sentence: two years. For the foregoing reasons, I would interpret section 5511(a)(1) to disallow imprisonment. This holding would be consistent with the principle that “any ambiguity in a penal statute should be interpreted in favor of the defendant.” See Shiffler, 879 A.2d at 189.
I acknowledge that in the 2003 decision of Hackenberger, 575 Pa. 197, 836 A.2d 2, our Supreme Court’s ultimate disposition was affirmance of a six to twenty-three month imprisonment sentence on an M-2, subsection (a)(l)(i) conviction. Id. at 202, 836 A.2d at 5. The Court held that the deadly weapons sentencing enhancement extended to offenses in which a deadly *1290weapon was used against an animal, and thus, cruelty to animal convictions. Id., 836 A.2d at 4-5. However, the Court summarized:
Although a second-degree misdemeanor conviction for cruelty to animals typically carries no jail time,6 the trial court, over [the defendant’s] objection, applied the sentencing enhancement for use of a deadly weapon, 204 Pa.Code § 303.10(a)(2), and consequently sentenced [the defendant] to a term of imprisonment of six months to two years less one day....
Id. at 200 & n. 6, 836 A.2d at 3 & n. 6 (emphasis added).
The Court noted that an M-2 cruelty to animals conviction “typically carries no jail time” and included the above explanatory footnote. Id. The Court compared the sentencing provisions for M-2 and M-l convictions and noted that subsequent to the commission of the offense in that case, the legislature upgraded “cruelty to a dog or cat to a misdemeanor in the first degree, which now carries a maximum term of imprisonment of two years.” Id. Accordingly, the offense in Hackenberger was committed before the legislature amended subsection 5511(a)(2.1) to include imprisonment. Furthermore, I emphasize that Hackenberger did not address the questions raised in this appeal. Thus, I would not apply Hackenberger's approval of an imprisonment sentence in this case.
For the foregoing reasons, I would hold the trial court erred in imposing a sentence of imprisonment on Appellant’s section 5511(a)(1) conviction and vacate the sentence.

. Subsection 5511(a)(2) defines a felony of the third degree offense of cruelty to animals, but does not include a corresponding sentencing provision. See 18 Pa.C.S. § 5511 (a)(2)(i)-(ii).


. As I discuss infra, Commonwealth v. Hackenberger, 575 Pa. 197, 836 A.2d 2 (Pa.2003), considered whether a deadly-weapon sentencing enhancement could be applied to an M-2, subsection (a)(1) conviction. The Pennsylvania Supreme Court held that it could, id. at 5, but I distinguish that decision.
Other cases involving imprisonment for a 5511(a)(1) cruelty to animals conviction do not include any discussion of sentencing issues. See Commonwealth v. Ingram, 926 A.2d 470, 471-73 (Pa.Super.2007) (addressing sufficiency of evidence for 5511(a)(1) conviction and affirming sentence of 72 hours to 1 year of imprisonment, 1 year of probation, 500 hours of community service, and restitution); Commonwealth v. Tapper, 450 Pa.Super. 220, 675 A.2d 740, 740-43 (1996) (noting defendant was convicted of 5511(a)(1) cruelty to animals, animal fighting, and conspiracy and was sentenced to aggregate eighteen to thirty-six months’ imprisonment, without specifying sentence for 5511(a)(1) conviction, and rejecting, inter alia, sufficiency of evidence challenge to 5511(a)(1) conviction). See also Commonwealth v. Russell, 938 A.2d 1082, 1086 n. 5, 1093 n. 8 (Pa.Super.2007) (noting that defendant did not receive penalty for 551 l(a)(l)(i) conviction).


 See 18 Pa.C.S. § 5511(a)(1) ("Any person convicted of [a misdemeanor in the second degree for cruelty to animals] shall be sentenced to pay a fine of not less than $500.”). Following the shooting in the instant case, the General Assembly enacted section 5511 to upgrade the offense of cruelty to a dog or cat to a misdemeanor in the first degree, which now carries a maximum term of imprisonment of two years. See id. § 5511 (a)(2. l)(ii) ("Any person convicted of [a misdemeanor in the first degree for cruelty to a dog or cat] shall be sentenced to pay a fine of not less than $1000 or to imprisonment for not more than two years, or both.”).